Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 PREMIERWEST BANCORP EMPLOYMENT AGREEMENT FOR TOM ANDERSON Dated as of December 13, 2007 TABLE OF CONTENTS 1 . EMPLOYMENT 1 2 . TERM OF AGREEMENT 1 Initial Term/Automatic Renewal 1 Perpetual Term After Change in Control 2 Termination Upon Retirement 2 3 . NO TERM OF EMPLOYMENT 2 4 . DUTIES 2 Duties 2 Obligations 2 5 . COMPENSATION 2 Base Salary 2 Vacation 3 Stock Options 3 Long-Term Care Insurance 3 Disability Policy 3 Automobile 3 Other Benefits 3 Reimbursements 4 Existing Benefit Agreements 4 6 . TERMINATION 4 For Cause 4 Without Cause 5 For Good Reason 5 Resignation 5 Death or Disability 5 Retirement 5 7 . DEFINITIONS 5 Cause 5 Good Reason 6 Disability 7 Change in Control 7 Termination of Employment 8 8 . PAYMENT UPON TERMINATION 8 9 . RETIREMENT BENEFITS 8 Stock Option Vesting 9 401(k) Contribution 9 Retiree Health Insurance 9 Long-Term Care Insurance 9 10 . CONSIDERATION FOR RELEASE OF CLAIMS 9 Normal Retirement Benefits 10 Disability Insurance 10 11 . CONSIDERATION FOR NOT COMPETING 10 Self-Imposed Limitation 10 - i - Amount/Payment of Consideration 10 12 . CHANGE IN CONTROL RETENTION BONUS 10 13 . IRC 280G 11 14 . CONFIDENTIALITY AND CREATIVE WORK 11 Nondisclosure 11 Return of Material 12 Injunctive Relief 12 Creative Work 12 15 . DISPUTE RESOLUTION 12 Arbitration 12 Expenses/Attorneys’ Fees 13 Injunctive Relief 13 16 . NOTICES 13 17 . GENERAL PROVISIONS 13 Governing Law 13 Saving Provision 13 Survival Provision 13 Captions and Counterparts 13 Entire Agreement 14 Previous Agreement 14 Waiver/Amendment 14 Assignment 14 18 . ADVICE OF COUNSEL 15 - ii - EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) by and among PremierWest Bancorp, an Oregon Corporation, PremierWest Bank, an Oregon state chartered bank (the “Bank”) (collectively “PremierWest”) and Tom Anderson (“Executive”), is dated December 13, 2007. RECITALS A. Incentive to Continued Service . PremierWest recognizes that Executive possesses unique skills, knowledge, and experience related to PremierWest’s business and Executive has made and is expected to continue to make major contributions to the profitability, growth and financial strength of PremierWest and its affiliates. To assure itself of the continuity of management, PremierWest desires to provide incentives for Executive to remain employed until retirement age and following a Change in Control. B. Replace Existing Agreement . Executive and PremierWest were parties to an employment agreement dated January 11, 2002 which was replaced by another employment agreement dated July 29, 2004, which in turn was amended on December 14, 2005. The parties intend for this Agreement to supersede and replace the provisions of the previous employment agreement, except as otherwise stated herein. C. No Currently Anticipated Change in Control . As of the date of this Agreement, none of the conditions or events included in the definition of the term “golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of PremierWest, is contemplated insofar as PremierWest or any affiliates are concerned. D. Code Section 409A . This Agreement is intended to comply with Section 409A of the Internal Revenue Code (the “Code”). Any ambiguity hereunder shall be interpreted in such a way as to comply, to the extent necessary, with Section 409A and the regulations thereunder. AGREEMENT 1. EMPLOYMENT . PremierWest Bancorp and the Bank shall continue to employ Executive to serve as Senior Vice President and Chief Financial Officer according to the terms and conditions of this Agreement, for the period stated in Section 2 below. 2. TERM OF AGREEMENT . 2.1 Initial Term/Automatic Renewal . The initial term of this Agreement shall expire on December 31, 2008. On the expiration date and each anniversary thereof, this Agreement shall be extended automatically for one (1) additional year unless PremierWest Bancorp’s Board of Directors (the “Board”) determines that the term shall not be extended. If the Board determines not to extend the term, it shall promptly notify Executive in writing and this - 1 - Agreement will remain in force only until its term expires. The Board’s decision not to extend the term of this Agreement shall not by itself give Executive any rights under this Agreement to claim an adverse change in his position, compensation, or circumstances or otherwise to claim entitlement to rights under Sections 10, 11, or 12 below. 2.2 Perpetual Term After Change in Control . Following a Change in Control, or replacement of the current Chief Executive Officer, this Agreement will be subject to a perpetual term (subject to Section 2.3) and will be terminable only with Executive’s written consent. 2.3 Termination Upon Retirement . Unless sooner terminated, Executive’s employment shall terminate automatically when he reaches age 62. 3. NO TERM OF EMPLOYMENT . Notwithstanding the term of this Agreement, PremierWest may terminate Executive’s employment at any time for any lawful reason or for no reason at all, subject to the provisions of this Agreement. 4. DUTIES . 4.1 Duties . As Senior Vice President and Chief Financial Officer, Executive shall serve under the direction of the Board, the Bank’s Board (the “Bank Board”), and the Chief Operating Officer (the “Supervisor”) and in accordance with the Articles of Incorporation and Bylaws (as each may be amended or restated from time to time) of PremierWest Bancorp and the Bank, respectively. 4.2 Obligations . (a) Executive agrees that to the best of Executive’s ability and experience, Executive will at all times, loyally and conscientiously, perform all of the duties and obligations required of Executive pursuant to the express and implicit terms of this Agreement and as directed by the Board or the Supervisor. (b) Executive shall devote Executive’s entire working time, attention and efforts to PremierWest’s business and affairs, shall faithfully and diligently serve PremierWest’s interests and shall not engage in any business or employment activity that is not on PremierWest’s behalf (whether or not pursued for gain or profit) except for (i) activities approved in writing in advance by the Board, and (ii) passive investments that do not involve Executive providing any advice or services to the businesses in which the investments are made. 5. COMPENSATION . For all services performed under this Agreement, PremierWest agrees to pay the following compensation and benefits: 5.1 Base Salary . Executive’s annual base salary is $159,000 payable in semi-monthly installments (the “Base Salary”). Executive’s base salary shall be subject to annual review by the Board’s Compensation Committee. Taking into account the committee’s - 2 - recommendation, the Board may increase the Base Salary, but the Base Salary shall not be reduced. 5.2 Vacation . Executive is entitled to not less than four (4) weeks of paid vacation per year to be used in accordance with the terms and conditions of the Bank’s personnel policies. Notwithstanding anything in the Bank’s personnel policies to the contrary, up to two weeks of Executive’s four weeks of paid vacation may be carried over from one year to the next if unused by the end of the year, but Executive shall not be entitled under any circumstance to payment for unused vacation. 5.3 Stock Options . Executive is eligible to participate in PremierWest Bancorp’s stock option plans and other stock-based compensation, incentive, bonus, or purchase plans currently existing or adopted during the term of this Agreement for the benefit of officers or employees. 5.4 Long-Term Care Insurance . PremierWest currently pays the premiums on long-term care insurance policies for Executive’s spouse. PremierWest may cease to pay such premiums at any time prior to a Change in Control or prior to vesting of such benefits under Section 9 or 10 below, but following a Change in Control or vesting of the benefits under Section 9 or 10 below, PremierWest shall continue to pay all remaining premium payments on long-term care insurance policies of the Executive’s spouse, until the earlier of the spouse’s death or until fully paid, if PremierWest has made a premium payment on the policy for the preceding 12 months.
